DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.  The claims are drawn to a resin composition comprising: a bismaleimide compound, a compound containing one or more carboxy groups and a photo initiator.  The content of the bismaleimide ranges from 40 to 99 parts by weight, the compound containing one or more carboxy groups ranges from 0.01 to 35 parts by mass and the photoinitator ranges from 0.99 to 25 parts by mass.  The structure of the bismaleimide is the following:

    PNG
    media_image1.png
    102
    261
    media_image1.png
    Greyscale

The claims are allowable over the closest prior art as noted below:  
	Dershem (US 2010/0063184) teaches a composition which incorporates the following bismaleimide

    PNG
    media_image2.png
    336
    724
    media_image2.png
    Greyscale

Which reads on the recited structure of the bismaleimide, however it fails to teach the compound containing one or more carboxy groups and the photo initiator.  
	Choi et al (US 2015/0191588) teaches a resin composition which incorporates a compound which has carboxyl groups ([0057]) as well as a photo initiator (Abstract), however, is silent on the recited bismaleimide.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764